DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and arguments filed on 3/23/2021.  Claims 1, 3, 5, 7, and 9-18 are pending.  Claims 3, 9, 13, 15-18 remain withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,598,022 ("Kyomasu").
Regarding claim 1, Kyomasu discloses a light receiving element comprising: 
a silicon substrate (1, Fig. 6, and col. 7 line 39 states the substrate can be silicon or gallium-arsenic, see also col. 4 lines 8-10); 
a photodiode (PD, Fig. 6) provided on the silicon substrate (1, Fig. 6); 

a blocking section (P-well 4, Fig. 6) provided on the silicon substrate (1, Fig. 6), disposed between the photodiode and the amplifier circuit (P-well 4 stretches between PD and TR1, Fig. 6), connected to the amplifier circuit (Fig. 6), and configured to block an electron migrating in the silicon substrate toward the amplifier circuit (since the same structure is disclosed by Kyomasu, it is “configured” as claimed; see also col. 2, lines 18-25 states the device is designed to suppress malfunctions by isolating the functioning circuits; therefore it similarly blocks electron migration toward the amplifier).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kyomasu in view of U.S. Patent Publication No. 2003/0174317 ("Murdock").
Regarding claim 5, Kyomasu discloses the light receiving element according to Claim 1, and further discloses the amplifier circuit includes a current-voltage conversion circuit configured to convert an electric current output from the photodiode into a voltage (col. 7, line 44), and the current-voltage conversion circuit includes an operational amplifier to which the photodiode is connected (280, Fig. 9).
Kyomasu does not disclose that the operational amplifier has an inverting input terminal to which the anode of the photodiode is connected to, a non-inverting input terminal to be connected to ground, and a resistor and a capacitor each disposed in parallel to the operational amplifier.
However, Murdock discloses the amplifier circuit includes a current-voltage conversion circuit adapted to convert an electric current output from the photodiode into a voltage (905, Fig. 9 and paragraph [0099]), and the current-voltage conversion circuit includes an operational amplifier having an inverting input terminal to which an anode of the photodiode is connected (Fig. 9), and an output terminal from which a signal is output and a resistor (R1, Fig. 9) and a capacitor (C1, Fig. 9) each disposed in parallel to the operational amplifier (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an operational amplifier that has an inverting input terminal to which the anode of the photodiode is connected to, a non-inverting input terminal to be connected to ground, and a resistor and a capacitor each disposed in parallel to the operational amplifier in order to set 
Regarding claim 10, Kyomasu discloses the light receiving module according to Claim 7, and further discloses the amplifier circuit includes a current-voltage conversion circuit configured to convert an electric current output from the photodiode into a voltage (col. 7, line 44), and the current-voltage conversion circuit includes an operational amplifier to which the photodiode is connected (280, Fig. 9).
Kyomasu does not disclose that the operational amplifier has an inverting input terminal to which the anode of the photodiode is connected to, a non-inverting input terminal to be connected to ground, and a resistor and a capacitor each disposed in parallel to the operational amplifier.
However, Murdock discloses the amplifier circuit includes a current-voltage conversion circuit adapted to convert an electric current output from the photodiode into a voltage (905, Fig. 9 and paragraph [0099]), and the current-voltage conversion circuit includes an operational amplifier having an inverting input terminal to which an anode of the photodiode is connected (Fig. 9), and an output terminal from which a signal is output and a resistor (R1, Fig. 9) and a capacitor (C1, Fig. 9) each disposed in parallel to the operational amplifier (Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an operational amplifier that has an inverting input terminal to which the anode of the photodiode is connected to, a non-inverting input terminal to be connected to ground, and a resistor and a capacitor each disposed in parallel to the operational amplifier in order to set .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kyomasu in view of U.S. Patent Publication No. 2009/0140868 ("Booth").
Regarding claim 7, Kyomasu discloses a light receiving module comprising: 
a light receiving element including:
a silicon substrate (1, Fig. 6, and col. 7 line 39 states the substrate can be silicon or gallium-arsenic, see also col. 4 lines 8-10); 
a photodiode (PD, Fig. 6) provided on the silicon substrate (1, Fig. 6); 
an amplifier circuit (TR1, TR2, Fig. 6) provided on the silicon substrate (Fig. 6), connected to a ground (col. 7, lines 26-27), and configured to amplify an output signal from the photodiode (col. 6, lines 24-27); and 
a blocking section (P-well 4, Fig. 6) provided on the silicon substrate (1, Fig. 6), disposed between the photodiode and the amplifier circuit (P-well 4 stretches between PD and TR1, Fig. 6), connected to the amplifier circuit (Fig. 6), and configured to block an electron migrating in the silicon substrate toward the amplifier circuit (col. 2, lines 18-25 states the device is designed to suppress malfunctions by isolating the functioning circuits; therefore it similarly blocks electron migration toward the amplifier); and
a processing circuit configured to process a signal output from the light receiving element (col. 1, lines 37-39).
Kyomasu does not disclose a circuit board on which the light receiving element and the processing circuit are disposed.

It would have been obvious to one of ordinary skill in the art before the effective filing date to place the light receiving element and the processing circuit on a circuit board as disclosed by Booth to the device of Kyomasu in order to minimize noise and reduce manufacturing costs.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kyomasu in view of Booth.
Regarding claim 11, Kyomasu discloses a photoelectric sensor comprising: 
a light receiving element including:
a silicon substrate (1, Fig. 6, and col. 7 line 39 states the substrate can be silicon or gallium-arsenic, see also col. 4 lines 8-10); 
a photodiode (PD, Fig. 6) provided on the silicon substrate (1, Fig. 6); 
an amplifier circuit (TR1, TR2, Fig. 6) provided on the silicon substrate (Fig. 6), connected to a ground (col. 7, lines 26-27), and configured to amplify an output signal from the photodiode (col. 6, lines 24-27); and 
a blocking section (P-well 4, Fig. 6) provided on the silicon substrate (1, Fig. 6), disposed between the photodiode and the amplifier circuit (P-well 4 stretches between PD and TR1, Fig. 6),  connected to the amplifier circuit (Fig. 6), and configured to block an electron migrating in the silicon substrate toward the amplifier circuit (col. 2, lines 18-25 states the device is designed to suppress malfunctions by isolating the functioning circuits; therefore it similarly blocks electron migration toward the amplifier).

However, Booth discloses a light emitting element (106, Fig. 1), an A/D conversion circuit (112, Fig. 1), and a circuit board (Fig. 1) on which the light emitting element (106, Fig. 1), the receiving element (108, Fig. 1) and the A/D conversion circuit (112, Fig. 1) are disposed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to place a light emitting element, a receiving element, and an A/D conversion circuit on a circuit board as disclosed by Booth to the device of Mullins in view of Chen in order to minimize noise and reduce manufacturing costs.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kyomasu in view of Booth, further in view of U.S. Patent Publication No. 2018/0011264 ("Uchiyama").
Regarding claim 12, Kyomasu in view of Booth discloses the photoelectric sensor according to Claim 11, but does not explicitly disclose that a distance between the light emitting element and the photodiode is shorter than a distance between the light emitting element and an input region of an output signal from the photodiode in the amplifier circuit.
However, Uchiyama discloses a distance between the light emitting element (50, Fig. 10A) and the photodiode (60, Fig. 10A) is shorter than a distance between the light emitting element (50, Fig. 10A) and an input region of an output signal from the photodiode in the amplifier circuit (72, Fig. 10A).

Regarding claim 14, Kyomasu in view of Booth further in view of Uchiyama discloses the photoelectric sensor according to Claim 12, and Booth further discloses the amplifier circuit (110, Fig. 1) is disposed at a position on an opposite side to the light emitting element with respect to the photodiode (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to place the amplifier circuit opposite the light emitting element as disclosed by Booth to the device of Kyomasu in view of Booth and Uchiyama in order prevent leakage from the LED from reaching the amplifying circuit and causing amplification errors.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878